     Case 3:17-cv-01372-JM-BLM Document 35 Filed 10/11/18 PageID.678 Page 1 of 2


 1   CARLSON LYNCH SWEET
     KILPELA & CARPENTER, LLP
 2   Todd D. Carpenter (CA 234464)
     1350 Columbia Street, Suite 603
 3   San Diego, California 92101
     Telephone: (619) 762-1900
 4   Facsimile: (619) 756-6991
     tcarpenter@carlsonlynch.com
 5
     Attorneys for Plaintiff
 6
 7
 8
 9
                                UNITED STATES DISTRICT COURT
10
                               SOUTHERN DISTRICT OF CALIFORNIA
11
12
     SANDRA SEEGERT, on behalf of herself           Case No: 3:17-cv-1372-JM-BLM
13
     and all others similarly situated,
14                                     Plaintiff,
                                                    NOTICE OF VOLUNTARY
15   v.                                             DISMISSAL WITHOUT PREJUDICE
16
     LUXOTTICA RETAIL NORTH
17   AMERICA, INC., an Ohio corporation
     dba Lens Crafters, LUXOTTICA GROUP
18
     S.P.A., an Italian corporation, and DOES
19   1 through 50, inclusive,
20                                   Defendants.
21
22
23
24
25
26
27
28

                                      1
               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
     Case 3:17-cv-01372-JM-BLM Document 35 Filed 10/11/18 PageID.679 Page 2 of 2


 1   PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
 2         PLEASE TAKE NOTICE THAT this action is voluntarily dismissed by Plaintiff
 3   Sandra Seegert in its entirety, without prejudice. This dismissal is made pursuant to
 4   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 5
 6   Date: October 11, 2018                      Respectfully submitted,
 7
 8                                               /s/ Todd D. Carpenter
 9                                               CARLSON LYNCH SWEET
                                                 KILPELA & CARPENTER, LLP
10                                               1350 Columbia St., Ste. 603
                                                 San Diego, CA 92101
11                                               Tel: (619) 762-1900
                                                 tcarpenter@carlsonlynch.com
12
13                                                 Attorneys for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      2
               NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE
